USCA11 Case: 21-13888    Date Filed: 09/12/2022   Page: 1 of 6




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13888
                Non-Argument Calendar
                ____________________

WILLIAM TED HOLLIDAY,
                                           Plaintiff-Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
DAVID MORGAN,
Chief Jailer Escambia County Sheriff’s Dept.,


                                        Defendants-Appellees.
USCA11 Case: 21-13888        Date Filed: 09/12/2022     Page: 2 of 6




2                      Opinion of the Court                21-13888

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 3:19-cv-04945-RV-EMT
                    ____________________

Before JILL PRYOR, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
        William Holliday, proceeding pro se, appeals from the
district court’s dismissal of his civil rights complaint as malicious
and abusive of the judicial process and for failure to state a claim
on which relief could be granted. Holliday’s complaint was
dismissed pursuant to the screening procedures for plaintiffs
proceeding in forma pauperis (IFP) set out in 28 U.S.C. § 1915(e)(2).
On appeal, Holliday has entirely abandoned any challenge to one
of the district court’s two independent grounds for dismissal—i.e.,
his failure to state a viable claim to relief. Accordingly, we affirm
the dismissal of Holliday’s complaint.
                               I.
       In December 2019, Holliday—who had previously been
incarcerated in numerous jails and prisons in Florida—filed a pro
se civil rights complaint under 42 U.S.C. § 1983 against the
Secretary of the Florida Department of Corrections and other state
and county officials. Holliday moved for leave to proceed IFP, and
that motion was granted. In his operative (third amended)
USCA11 Case: 21-13888                Date Filed: 09/12/2022          Page: 3 of 6




21-13888                     Opinion of the Court                               3

complaint, Holliday asserted claims arising under the First, Fifth,
Eighth, and Fourteenth Amendments relating to alleged
misconduct by various jail and prison officials between 2004 and
2017.
      The magistrate judge screened Holliday’s complaint
pursuant to the screening procedures for IFP actions set out in 28
U.S.C. § 1915(e)(2). 1 In her report and recommendation, the
magistrate judge recommended that the district court dismiss the
complaint on two separate grounds: (1) as malicious and abusive of
the judicial process, and (2) for failure to state a claim on which

1
    28 U.S.C. § 1915(e)(2) provides that:
          [(e)](2) Notwithstanding any filing fee, or any portion thereof,
          that may have been paid, the court shall dismiss [an IFP] case
          at any time if the court determines that—
              (A) the allegation of poverty is untrue; or
              (B) the action or appeal—
                  (i) is frivolous or malicious;
                  (ii) fails to state a claim on which relief may be granted;
                  or
                  (iii) seeks monetary relief against a defendant who is
                  immune from such relief.
28 U.S.C. § 1915(e)(2). Section 1915(e)(2)’s screening procedures apply to IFP
proceedings brought by prisoners and non-prisoners alike. See Brown v.
Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004) (noting that § 1915(e)(2) “directs
the district court to dismiss the complaint of any plaintiff proceeding in forma
pauperis if the court determines that the complaint fails to state a claim on
which relief may be granted” (quotation omitted)).
USCA11 Case: 21-13888             Date Filed: 09/12/2022         Page: 4 of 6




4                          Opinion of the Court                      21-13888

relief could be granted. 2 In her failure-to-state-a-claim analysis, the
magistrate judge noted that all but two of Holliday’s claims related
to events that allegedly took place between 2004 and 2013. Because
Holliday did not file his original complaint until late 2019, the
magistrate judge found those claims to be time-barred under the
four-year applicable statute of limitations.
        Holliday’s two remaining claims related to an alleged assault
of Holliday by another inmate in February 2017. With respect to
this incident, Holliday asserted a claim against the misbehaving
inmate in his personal capacity and a supervisory liability claim
against the Secretary of the Florida Department of Corrections.
The magistrate judge found that the claim against the inmate
lacked merit because the inmate clearly was not acting under color
of state law. Likewise, it concluded that the supervisory claim
against the secretary lacked merit because state sovereign
immunity barred the claim and, moreover, because Holliday
pleaded no specific facts indicating the secretary’s supervisory
liability for the inmate assault incident.
     Holliday objected to the magistrate judge’s report and
recommendation. The district court overruled the objections,

2
   The magistrate judge recommended dismissal on the first ground—
malicious and abusive of the judicial process—due to Holliday’s repeated
failure to fix substantive and procedural defects in his complaints, such as the
pleading of many factually unrelated claims against unrelated defendants and
the inclusion of voluminous exhibits, despite repeated instruction from the
district court.
USCA11 Case: 21-13888         Date Filed: 09/12/2022      Page: 5 of 6




21-13888                Opinion of the Court                          5

adopted the report and recommendation, and dismissed Holliday’s
complaint. Holliday timely appealed.
                                II.
        Section 1915(e)(2) directs district courts to dismiss
complaints in IFP actions sua sponte “at any time if the court
determines that,” among other things,” the action “is frivolous or
malicious” or “fails to state a claim on which relief may be
granted.” 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). The sua sponte dismissal
of an IFP complaint for failure to state a claim under § 1915(e)(2) is
governed by the same standard as the one set out in Federal Rule
of Civil Procedure 12(b)(6). Leal v. Ga. Dep’t of Corr., 254 F.3d
1276, 1278 (11th Cir. 2001). We review a district court’s dismissal
of an IFP complaint as frivolous or malicious under § 1915(e)(2) for
abuse of discretion, and we review the dismissal of an IFP
complaint for failure to state a claim under § 1915(e)(2) de novo.
See Bilal v. Driver, 251 F.3d 1346, 1348–49 (11th Cir. 2001). We
liberally construe the filings of pro se parties. Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008). Still, “issues not briefed on
appeal by a pro se litigant are deemed abandoned.” Id.
        As noted, the district court dismissed Holliday’s complaint
on two independent grounds: (1) as malicious and abusive of the
judicial process, and (2) for failure to state a claim on which relief
could be granted. We need not evaluate whether the district
court’s rulings on either or both of those grounds were correct
(although it certainly appears they were). Holliday’s appeal fails
for a simpler reason: in his brief to this Court, he has entirely failed
USCA11 Case: 21-13888        Date Filed: 09/12/2022     Page: 6 of 6




6                      Opinion of the Court                21-13888

to raise any challenge to the district court’s determination that his
complaint failed to state a claim on which relief could be granted.
Affirmance is warranted for that reason alone. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014)
(“When an appellant fails to challenge properly on appeal one of
the grounds on which the district court based its judgment, he is
deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed.”).
       In her thorough failure-to-state-a-claim analysis, the
magistrate judge found that almost all of Holliday’s claims were
time-barred, and that the remaining two claims—relating to a
February 2017 inmate assault incident—lacked substantive merit.
On appeal, Holliday asserts no challenge whatsoever to any of
those determinations. Holliday’s brief to this Court consists of an
extensive factual recitation peppered by assorted legal citations and
conclusory claims. Holliday nowhere addresses the magistrate
judge’s determinations that almost all of his claims were time-
barred. Nor does he raise any dispute as to the magistrate judge’s
treatment of the remaining two claims that were not time-barred
but that lacked substantive merit. Because Holliday has abandoned
any challenge to the district court’s dismissal of his complaint for
failure to state a claim, affirmance is warranted without further
consideration. See Sapuppo, 739 F.3d at 680.
      AFFIRMED.